DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	The following limitations are being interpreted under 35 USC 112(f): 
“Guiding means configured to guide said objects along at least one single file row, in such a way that said objects lay on one of said first end and said second end”, as recited in Claims 1, 2, 4; 
“Separating means suitable for separating said object into a first group and a second group”, as recited in Claims 1, 2, 3, 5, and 11; 
“Collecting and dropping means suitable for receiving said objects of said first group and said objects of said second group and for dropping them along the same direction”, as recited in Claims 1, 4, and 16;
“First rotation means suitable for rotating said objects of said first group in a clockwise direction along a first arc of circumference during a fall so that, at the end of rotation, said objects no longer lay on either said first or second end”, as recited in Claims 1, 3, 4, and 5;
“Second rotation means suitable for rotating said objects of said second group in a counterclockwise direction along a second arc of circumference during a fall, wherein at the end of rotation, said objects no longer lay on either said first or second end”, as recited in Claims 1, 3, 4, and 5;
“At least one rotatable element, suitable for accommodating an object coming from said at least one single file row and for transporting an object alternately towards said first rotation means and towards said second rotation means”, as recited in Claims 3 and 4;

6.	Because the above limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A machine for arranging objects comprising a first end with a protruding edge and a second end, in an alternate manner along single file rows, comprising: 
guiding means configured to guide said objects along at least one single file row, in such a way that said objects lay on one of said first end and said second end; 
separating means suitable for separating said object into a first group and a second group; 
collecting and dropping means suitable for receiving said objects of said first group and said objects of said second group and for dropping them along the same direction, said collecting and dropping means comprising first rotation means suitable for rotating said objects of said first group in a clockwise direction along a first arc of circumference during a fall so that, at the end of rotation, said objects no longer lay on either said first or second end, and second rotation means suitable for rotating said objects of said second group in a counterclockwise direction along a second arc of circumference during a fall, wherein at the end of rotation, said objects no longer lay on either said first or second end, said first arc of circumference and said second arc of circumference being defined on a plane parallel to said direction, so as to stack said objects one above the other in an alternate manner along single file rows; and 
wherein, said separating means are suitable for receiving said objects from said at least one single file row and subsequently separating them into said first group and said second group and said separating means are configured to alternately transport said objects respectively towards said first rotation means and towards said second rotation means.
Claim 1 is indefinite for the following reasons:
In the preamble, there are two objects of this sentence that follow the first “comprising”, i.e., the “machine” and the “objects”, and it is unclear as to which of these has the protruding edge and second end;
There is no antecedent basis for “the same direction”; and
The relationship between the “dropping them [the objects] along the same direction” is the same or a different action from “rotating said objects of said first/second group …during a fall”; 

Claim 6 recites, “Machine according to claim 5, wherein: said first guide and said second guide form a predefined angle and said counterclockwise rotation of said objects along said third arc of circumference and said clockwise rotation of said objects along said fourth arc of circumference correspond to said predefined angle.”  It is unclear as to where the predefined angle is formed between the first and second guides, given that the claim does not describe any geometry between the first and second guides.  

Claim 7 recites, “Machine according to claim 5, wherein: said plane is configured to form a first opening placed in correspondence with said first rotation means and a second opening placed in correspondence with said second rotation means, so that said objects accommodated in said first guide are free to fall through said first opening until they reach said first rotation means, and said objects accommodated in said second guide are free to fall through said second opening to reach said second rotation means.”  A “plane” is not a physical structure and therefore, the plane cannot form anything. 

Claim 8 recites, “Machine according to claim 1, further comprising: means for the formation of rows comprising one or more exit guides suitable for containing said objects, arranged in an alternate manner along single file rows, coming from said collecting and dropping means, and configured to be translated along a translation direction perpendicular to said direction, in both ways, by a step at least equal to a width of one of said one or more said single exit guides.”  There are two objects of the sentence that precede the “arranged in an alternate manner” phrase, (i.e., the “exit guides” or “said objects”), and it is unclear as to which of the sentence objects, the alternate manner applies.   In addition, Claim 1 recites three “directions”   (i.e., the “same direction”, the “clockwise direction” and the “counterclockwise direction”), and it is unclear as to which of these three directions  the translation direction is perpendicular.   
Claim 9 recites, “A method for arranging objects, comprising a first end with a protruding edge and a second end, in an alternate manner along single file rows, comprising the following steps: 
a) guiding said objects along at least one row so that they lay on one of said first end and said second end; 
b) separating said objects into a first group and a second group of objects;
c) dropping said objects belonging to said first group and said objects belonging to said second group, in an alternate manner, along the same direction; 
d) rotating, during said step of dropping, said objects belonging to said first group in a clockwise direction along a first arc of circumference in such a way that, at the end of said rotation, said objects do not lay any longer on said end, and rotating, during said step of dropping, said objects belonging to said second group in a counterclockwise direction along a second arc of circumference in such a way that, at the end of said rotation, said objects no longer lay on said end, said first arc of circumference and said second arc of circumference being defined on a plane parallel to said direction, so as to stack said objects one on top of each other in an alternate manner along single file rows, wherein, said step b) is carried out by alternately transporting said objects respectively towards a first direction in order to feed said first group and towards a second direction in order to feed said second group.”

Claim 9 is indefinite for the following reasons:
In the preamble, there are two objects of this sentence that follow the first “comprising”, i.e., the “method” and the “objects”, and it is unclear as to which of these has the protruding edge and second end;
There is no antecedent basis for “the same direction”; 
Prior to the limitation “said first arc of circumference and said second arc of circumference being defined on a plane parallel to said direction”, three different “directions” were previously recited   (i.e., the “same direction”, the “clockwise direction” and the “counterclockwise direction”), and it is unclear as to which of these three directions the plane of the first and second arcs of circumference are parallel;
In the “wherein” clause, it is unclear as to where the “first direction” and “second directions” go in order to “feed” the first and second groups.  This  ambiguity also stems from the fact that in steps b) and c) above, there is no operable connection between the separating step and the dropping  step (i.e., there is no requirement between steps b) and c) that the separating step “feeds” the objects to the dropping step.   
Claim 10 recites, “Method according to claim 9, wherein said steps b), c) and d) are carried out in such a way that, while a first object which has been transported towards said first direction so as to feed said first group is dropped along said direction and is rotated, a second object is transported towards said second direction so as to feed said second group.”  The underlined limitation is unclear because of its run-on nature. It appears that additional commas are needed to separate the concept associated with the “which” ( i.e., “while a first object, which has been transported towards said first direction so as to feed said first group, is dropped along said direction and is rotated,”.  In addition, it is unclear as to which direction the phrase “said direction” relates since there are three directions in Claim 9, ( i.e., the “same direction”, the “clockwise direction” and the “counterclockwise direction”).
Claim 17 recites, “Method for stacking a predetermined number of objects in an alternate manner along single file rows in a package, said method comprising the arrangement of said objects in an alternate manner along single file rows according to claim 9.”  There are no steps directed to placing the objects “in a package”, and therefore, the scope of Claim 17 is unclear. 
Claim 18 recites, “A machine for arranging objects having an orientation in an alternate manner along single file rows comprising: 
a guide configured to transport objects having a common orientation; 
a separator positioned to receive the objects from said guide, said separator configured to rotate alternately in a first direction and a second direction, whereby the objects are alternately transported to a first location in the first direction and to a second location in the second direction; 
a first arc surface having a first entrance end and a first exit end, the first entrance end placed adjacent the first location receiving the objects from said separator, whereby the orientation of the objects are rotated from the first entrance end to the first exit end of said first arc surface; 
a second arc surface having a second entrance end and a second exit end placed adjacent the second location receiving said objects from said separator, whereby the orientation of the objects are rotated from the second entrance end to the second exit end of said second arc surface; 
wherein the first exit end of the first arc surface and the second exit end of the second arc surface are located at a common location; and 
an exit guide positioned at the common location receiving the objects from said first arc surface and said second arc surface, whereby the objects are arranged with the orientation alternating in the single file rows.”
In the underlined limitation, it reads that the “second exit end” is adjacent to the second location (where the objects are received from the separator), however, it is understood that it is the “second entrance end” that is adjacent the second location.  See also the preceding limitation directed to the first arc surface, where it is clear that it is the “ first entrance end” that is adjacent the “first location”.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1-3, 5-7, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapparini, US 2016/0096642.
	With regard to Claim 1, Rapparini discloses a machine (M, Figs. 1-10, [0042]-[0104]) for arranging objects (T, Fig. 1a) comprising a first end (Te) with a protruding edge (Tb) and a second end (Tf), in an alternate manner along single file rows (Fig. 1b), comprising: 
guiding means (1, 2, Figs. 2-6; 20, Figs. 7-10) configured to guide said objects along at least one single file row, in such a way that said objects lay on one of said first end and said second end (Figs. 2, 7, [0042]-[0061]); 
separating means (41, 31/3, 32/4, Figs. 7-8, [0057]) suitable for separating said object into a first group (T1/A) and a second group (T2/B); 
collecting and dropping means (8, Figs. 2-6) suitable for receiving said objects of said first group and said objects of said second group and for dropping them along the same direction (Direction Y that extends parallel to guide (7), as shown in Figs. 2-6,  [0077]-[0089]), said collecting and dropping means comprising first rotation means (5, Figs. 3-4) suitable for rotating said objects of said first group in a clockwise direction along a first arc of circumference during a fall (C3) so that, at the end of rotation, said objects no longer lay on either said first or second end (Fig. 4), and second rotation means (6) suitable for rotating said objects of said second group in a counterclockwise direction along a second arc of circumference during a fall (C4), wherein at the end of rotation, said objects no longer lay on either said first or second end (Fig. 4), said first arc of circumference (C3) and said second arc of circumference (C4) being defined on a plane (Z) parallel to said direction (Y), so as to stack said objects one above the other in an alternate manner along single file rows (Figs. 5-6); and 
wherein, said separating means are suitable for receiving said objects from said at least one single file row and subsequently separating them into said first group and said second group (Figs. 2, 7, [0057])and said separating means are configured to alternately transport said objects respectively towards said first rotation means (5) and towards said second rotation means (6; Note:  Paragraphs [[0085]-[0089] teach that the first and second rotation means receive their respective objects (T1/A) and (T2/B) “in turns, i.e., not simultaneously” as described in paragraph [0086], and that the “objects T, therefore, when they reach the guide (7), are arranged on top of one another in an alternate manner”, as described in [0089]. As such, the combination of components 41, 31,  and 3, which form a first part of the separating means, and the combination of components 41, 32, and 4, which form a second part of the separating means, alternate between transporting the objects towards the first and second rotation means, as required by Claim 1.  Please also note there is nothing in Claim 1 that requires the claimed “separating means” to be a single structure. )	

With regard to Claim 2, Rapparini discloses wherein said separating means are configured to accommodate, one after the other, said objects coming from said at least one single file row when receiving them from said guiding means (41, Figs. 7-8, wherein component (41) acts on each object individually).

With regard to Claim 3, Rapparini discloses wherein said separating means comprise at least one rotatable element (41, Fig. 8, which shows that component (41) rotates around a pivot point), suitable for accommodating an object coming from said at least one single file row and for transporting an object alternately towards said first rotation means and towards said second rotation means (Fig. 8, which shows that the objects are received from the guide means (20) one after another in a single row and that the rotation of (41) causes the objects to be transported towards the first rotation means (5) via separating means components (31) and (3), and towards the second rotation means (6) via separating means components (32) and (4)), rotating alternately in a counterclockwise direction and in a clockwise direction with respect to an axis parallel to said direction (Fig. 8 shows that separating means component (41) is capable of rotating in both a clockwise and  counterclockwise direction).

With regard to Claim 5, Rapparini discloses that said separating means comprise a first guide (3) and a second guide (4) placed on a plane (Figs. 3, 4), and suitable for rotating about an axis perpendicular to said plane and suitable for accommodating said objects (Figs. 3, 4), wherein the objects accommodated in said first guide (3), laying on said end, are rotated in a counterclockwise direction (C1) along a third arc of circumference defined on said plane and delivered to said first rotation means (5), wherein the objects accommodated in said second guide (4), laying on said end, are rotated in a clockwise direction (C2) along a fourth arc of circumference defined on said plane and brought to said second rotation means (6).

With regard to Claim 6, Rapparini discloses that said first guide and said second guide form a predefined angle and said counterclockwise rotation of said objects along said third arc of circumference and said clockwise rotation of said objects along said fourth arc of circumference correspond to said predefined angle (Figs. 3-4).
With regard to Claim 7, Rapparini discloses that said plane is configured to form a first opening (13, Fig. 4a) placed in correspondence with said first rotation means (5) and a second opening (14) placed in correspondence with said second rotation means (6), so that said objects (T1, T2) accommodated in said first guide are free to fall through said first opening until they reach said first rotation means, and said objects accommodated in said second guide are free to fall through said second opening to reach said second rotation means (Figs. 4, 4a).
With regard to Claim 9, Rapparini discloses a method for arranging objects (T,  Figs. 1-10, [0042]-[0104]), comprising a first end (Te) with a protruding edge (Tb) and a second end (Tf), in an alternate manner along single file rows (Fig. 1b), comprising the following steps: 
a) 	guiding said objects along at least one row so that they lay on one of said first end and said second end (Figs. 2, 7); 
b) 	separating said objects into a first group (A, Fig. 7) and a second group of objects (B); 
c)	dropping said objects belonging to said first group and said objects belonging to said second group, in an alternate manner, along the same direction (Fig. 4); 
d) 	rotating, during said step of dropping, said objects belonging to said first group in a clockwise direction (C3) along a first arc of circumference in such a way that, at the end of said rotation, said objects do not lay any longer on said end, and rotating, during said step of dropping, said objects belonging to said second group in a counterclockwise direction (C4) along a second arc of circumference in such a way that, at the end of said rotation, said objects no longer lay on said end, said first arc of circumference and said second arc of circumference being defined on a plane parallel to said direction, so as to stack said objects one on top of each other in an alternate manner along single file rows (Fig. 4a, 5) wherein, said step b) is carried out by alternately transporting said objects respectively towards a first direction in order to feed said first group and towards a second direction in order to feed said second group (Figs. 7-9).
With regard to Claim 10, Rapparini discloses wherein said steps b), c) and d) are carried out in such a way that, while a first object which has been transported towards said first direction so as to feed said first group is dropped along said direction and is rotated, a second object is transported towards said second direction so as to feed said second group (Figs. 7-9).
With regard to Claim 11, Rapparini discloses e) accommodating said objects, by keeping them laying on said end, in separating means suitable for alternately moving towards said first direction and towards said second direction, wherein said step e) is carried out prior to said step b) (Figs. 2, 7).
With regard to Claim 12, Rapparini discloses that the movement of said separating means in said step e) consists in an alternate rotation in a counterclockwise direction and in a clockwise direction with respect to an axis parallel to said direction (Figs. 3, 4).
With regard to Claim 13, Rapparini discloses that said objects are alternately rotated about said axis in a counterclockwise direction and in a clockwise direction, describing respectively a third arc of circumference and a fourth arc of circumference placed on a plane (Figs. 2-7).
With regard to Claim 14, Rapparini discloses that step c) further comprises the following step: f) dropping said objects in free fall; wherein said step f) occurs prior to said step d) (Figs. 4, 4a).
With regard to Claim 15, Rapparini discloses wherein said step a) is carried out so as to guide said objects along two or more single file rows (Figs. 2, 7), so that they lay on said end and said step b) is carried out so as to alternately transport two or more said objects respectively towards a first direction so as to feed said first group and towards a second direction so as to feed said second group (Paragraphs [0085]-[0089] teach that the first and second rotation means receive their respective objects (T1/A) and (T2/B) “in turns, i.e., not simultaneously” as described in paragraph [0086], and that the “objects T, therefore, when they reach the guide (7), are arranged on top of one another in an alternate manner”, as described in [0089]).
With regard to Claim 16, Rapparini discloses 16. Method according to claim 9, further comprising the following step: g) stacking said objects, one on top of each other in an alternate manner along single file rows, within means of formation of rows comprising one or more exit guides, wherein said step g) is carried out at the end of said step d), and in such a way that, while one or more exit guides are filled with said objects coming from said dropping and collecting means, one or more exit guides containing said objects, stacked one on top of each other in an alternate manner along single file rows, are employed to fill one or more packages (H, Fig. 1b). 
With regard to Claim 17, Rapparini discloses an arrangement of said objects in an alternate manner along single file rows (Fig. 1b).
With regard to Claim 18, Rapparini discloses a machine (M, Figs. 1-10)  for arranging objects having an orientation in an alternate manner along single file rows ([0042]-[0104]), comprising: 
a guide (1, 2) configured to transport objects having a common orientation (Figs. 2, 7); 
a separator (41, 31/3, 32/4) positioned to receive the objects from said guide (Fig. 7), said separator configured to rotate alternately in a first direction and a second direction (Fig. 8), whereby the objects are alternately transported to a first location (31/3) in the first direction and to a second location (32/4) in the second direction; 
a first arc surface (5) having a first entrance end and a first exit end (Figs. 3a, 4a), the first entrance end placed adjacent the first location receiving the objects from said separator, whereby the orientation of the objects are rotated from the first entrance end to the first exit end of said first arc surface (Figs. 3a, 4a); 
a second arc surface (6) having a second entrance end and a second exit end placed adjacent the second location receiving said objects from said separator (Figs. 3a, 4a), whereby the orientation of the objects are rotated from the second entrance end to the second exit end of said second arc surface (Figs. 3a, 4a); 
wherein the first exit end of the first arc surface and the second exit end of the second arc surface are located at a common location (Figs. 3a, 4a); and 
an exit guide (7) positioned at the common location receiving the objects from said first arc surface and said second arc surface, whereby the objects are arranged with the orientation alternating in the single file rows (Fig. 4a).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rapparini.  Rapparini fails to teach a rotatable element suitable for simultaneously accommodating two or more objects, two or more first rotation means, and two or more second rotation means.  It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify Rapparini to include a rotatable element that can accommodate two objects and provide two or more first and second rotation means to change the orientation of the two objects provided to these rotation means because mere duplication of essential working parts of device involves only routine skill in the art (See MPEP 2144 VI.B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)  A motivation for duplicating essential parts would be provided to increase the capacity to stack/arrange the objects, which is not a new and unexpected result. 
13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rapparini, as applied to Claim 1 above, in view of Caporali, US 7,137,234.  While Rapparini discloses one exit guide, Rappini fails to teach more than one exit guide that can be translated perpendicular to the dropping direction by a step equal to a width of one of the single exit guides.  Caporali discloses a machine for arranging objects (Figs. 1-7, C3, L26 – C12, L34) that includes a guiding means (704, Figs. 3, 4) for guiding objects to a separating means (702a, 702b) and a collecting and dropping means (714a, 714b), the collecting and dropping means stacking the objects in an stacking container (100, Fig. 1a) having three separate compartments/exit guides (100a, 100b, 100c, Figs. 1a, 4) by placing the objects in the first compartment, then translating the container to the next two loading position for filling those two compartments with vertically-stacked objects, where the translation distance is equal to the width of one of the compartments/exit guides (C6, L41 – C8, L9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Rapparini, to include a stacking structure with multiple exit guides because it would allow each compartment/exit guide to be filled with a set number of objects, with the single compartments/exit guides assisting in maintaining the stacked orientation, as taught by Caporali  (C3, L26-47). 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.15. 	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,040,587.   Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to  machines and methods for arranging objects that includes:
Guiding means/transportation means for guiding/transporting objects that lay on a first or second end;
Separating means/moving means for separating the objects into first and second groups; and
Collecting and dropping means that includes a first rotation means for rotating the first group of objects in a clockwise direction and a second rotation means for rotating the second group of objects in a counterclockwise direction, the first and second rotation means causing the objects to no longer lay on their first or second end and stacking the objects one above the other  in an alternate manner.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,067,433 discloses a machine for arranging objects (Figs. 1-4, C2, L22 – C5, L27) that includes guiding means configured to guide the objects in two or more single file rows (12, 14, 16, 18, Figs. 1-3) and a collecting and dropping means (26) comprise two or more first rotation means (26 top, Figs. 2, 3, where the top rotation means (26) includes two chains (28) that comprise the “two or more first rotation means”) and two or more second rotation means (26 bottom, Figs. 2, 3, where the bottom rotation means (26) includes two chains (28) that comprise the “two or more second rotation means”) respectively.
US 2017/0036865 discloses a machine for arranging objects (Figs. 1-4, [0019]-[0052] that includes multiple guiding means for guiding the objects in two or more single file rows (2a, 2b, Fig. 1), first and second rotation means (8, Fig. 2), and multiple exit guides (10, 11, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652